
	
		I
		112th CONGRESS
		1st Session
		H. R. 1336
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To allow the Administrator of the Small Business
		  Administration to create or save jobs by providing interest relief on certain
		  outstanding disaster loans relating to damage caused by the 2005 Gulf Coast
		  hurricanes or the 2008 Gulf Coast hurricanes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf States Small Business Interest
			 Relief Act of 2011.
		2.Southeast
			 Hurricanes Small Business Disaster Relief Program
			(a)In
			 generalThe Food, Conservation, and Energy Act of 2008 (Public
			 Law 110–234; 122 Stat. 1422) is amended by inserting after section 12086 the
			 following:
				
					12087.Southeast
				Hurricanes Small Business Disaster Relief Program
						(a)DefinitionsIn this section—
							(1)the term
				covered area means an area in the State of Louisiana, the State of
				Mississippi, the State of Alabama, or the State of Texas for which the
				President declared a major disaster relating to Hurricane Katrina of 2005,
				Hurricane Rita of 2005, Hurricane Gustav of 2008, or Hurricane Ike of
				2008;
							(2)the term covered disaster loan
				means a loan—
								(A)made under section
				7(b) of the Small Business Act (15 U.S.C. 636(b));
								(B)for damage or
				injury caused by Hurricane Katrina of 2005, Hurricane Rita of 2005, Hurricane
				Gustav of 2008, or Hurricane Ike of 2008; and
								(C)made to a business
				located in a covered area;
								(3)the term
				Deepwater Horizon oil spill means the blowout and explosion of the
				mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
				2010, and resulting hydrocarbon releases into the environment; and
							(4)the term
				program means the Southeast Hurricanes Small Business Disaster
				Relief Program established under subsection (b).
							(b)Program
				establishedSubject to the availability of appropriations, the
				Administrator shall establish a Southeast Hurricanes Small Business Disaster
				Relief Program, under which the Administrator may waive payment of interest by
				a business on a covered disaster loan—
							(1)for not more than
				3 years; and
							(2)in a total amount
				of not more than $15,000.
							(c)Priority of
				applicationsThe Administrator shall, to the extent practicable,
				give priority to an application for a waiver of payment of interest under the
				program by a small business concern—
							(1)with not more than
				50 employees;
							(2)that demonstrates
				substantial economic injury as a result of the Deepwater Horizon oil spill;
				or
							(3)that resumed
				business operations—
								(A)during the period
				beginning on September 1, 2005 and ending on October 1, 2006 in a covered area
				relating to Hurricane Katrina of 2005 or Hurricane Rita of 2005; or
								(B)during the period
				beginning on September 1, 2008 and ending on January 1, 2009 in a covered area
				relating to Hurricane Gustav of 2008 or Hurricane Ike of 2008.
								(d)Reimbursement by
				responsible partyThe
				Administrator may present a claim to the responsible party (as defined in
				section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701)) for costs and
				expenses described in section 1012(a)(5) of the Oil Pollution Act of 1990 (33
				U.S.C. 2712(a)(5)) relating to a waiver of interest under this section for a
				business suffering a substantial economic injury as a result of the Deepwater
				Horizon oil spill in accordance with section 1013 of the Oil Pollution Act of
				1990 (33 U.S.C. 2713).
						(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Administrator such sums as may be
				necessary to carry out the program.
						(f)Termination of
				programThe Administrator may not approve an application under
				the program after March 31,
				2012.
						.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–234; 122 Stat. 933)
			 is amended by inserting after the item relating to section 12086 the
			 following:
				
					
						Sec. 12087. Southeast Hurricanes Small Business Disaster Relief
				Program.
					
					.
			
